Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim 15 has been cancelled.
Claims 1-14 and 16-20 have been examined.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Further, 37 CFR 1.98(a)(2) requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Allowable Subject Matter
Claims 7 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Objections
Claim 1 are objected to because of the following informalities:
Claim 1, Line 7: “motion sensors, positions sensors” should be changed to --motion sensors and/or position sensors--.
Claim 2, Line 2: “At” should be changed to --at--.
Claim 7, Lines 2-3: “Configured to have a charging port is located” should be changed to --having a charging port located--.
Claim 20, Line 2: “the said sensor” should be changed to --the sound recording sensor--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

There are a number of antecedent basis issues throughout the claims which lead to an indistinctness of the claims.  Applicant should maintain consistent terminology for the various features/functions throughout the claims:
Claims 2, 12, and 20: the/said database
Claim 12: the possible current users, the users WCDs, the face recognition data, the training activity attributes, the next training routine, the current training routine, the training session
Claim 13: the performance
Claim 16: the Exercise Data Structures, the possible training environments, the possible training routines
In Claim 6, the use of the term “can be” causes an uncertainty as to whether or not the limitations following these terms are actually to be included in the claims or if they are merely an optional feature/step.
The claims will be examined as best understood by the Examiner.


Claim Rejections - 35 USC § 102
Claims 1, 3-6, 8-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (herein referred to as “AAPA”; specifically, US Patent Application Publication 2012/0190505 to Shavit (herein referred to as “Shavit ‘505”), US Patent 9,011,293 to Shavit et al (herein referred to as “Shavit et al ‘293”), and US Patent Application Publication 2017/0368413  by reference).

As to Claim 1, AAPA discloses a system for monitoring performance of a training routine, comprising:
a computing device (Shavit ‘505: Abstract);
an outdoor gym training environment in which a training activity takes place, the outdoor gym training environment includes at least one training device  (Paragraphs 11-12 of Applicant’s specification disclose that outdoor gyms having training devices are well known and Shavit ‘505: Paragraph 54 teaches that the training environment can be used in every work or living environment, game environment, etc.), 
an IoT system comprising at least one of:
motion sensors or position sensors (Shavit ‘505: Par. 53);
the motion or position sensor or sensors configured to generate sensory information related to at least one movement of a user performing the exercise routine or movement of the training device (Shavit ‘505: Par. 53);
a training module (Shavit ‘505: 110) configured to:
track at least one movement of a user performing the exercise routine or a movement of the training device (Shavit ‘505: Par. 74-82);
a user interface device configured to at least give feedback to the user (Shavit ‘505: Par. 075 and 102).
As to Claim 3, AAPA discloses the system of claim 2, further comprising 
an I/O subsystem for permitting a user to enter at least one attribute of the training or of the trainee, 
the database containing at least one training routine information (Shavit ‘505: Claim 1);

a plurality of training routines, a plurality of difficulty levels, a time division between the training routines; 
based on a method comprising sorting and filtering at least one training routine information in the database based on the sensory information and a plurality of inputs from the user (Shavit ‘505: Par. 72 and 451 and Claim 1).

As to Claim 4, AAPA discloses the system of claim 3, further configured to use the sensory information and plurality of inputs from the user as inputs to machine learning methods, these said methods are used for at least sorting and/or filtering of at least one training routine information in the database (Shavit ‘505: Claim 2).

As to Claim 5, AAPA discloses the system of claim 3, further configured to evaluate the difficulty level required in at least one training routine, based on the sensory information, the plurality of inputs from the user, and the information in the database (Shavit ‘505: Claim 3).

As to Claim 6, AAPA discloses the system of claim 3, where some of the sensors can be at least one of position sensors, motion sensors, accelerometers, optical sensors, electromagnetic or acoustic based sensors, microphones, strain gauges, pressure and mechanical sensors (Shavit ‘505: Claim 5).

As to Claim 8, AAPA discloses the system of claim 3, further configured to modify the training routines information in the database based on social media interaction (Shavit ‘505: Claim 11).


routine attributes, user attributes, training attributes, routine information, recorded or produced by the said network of systems (Shavit ‘505: Par. 989).

As to Claim 10, AAPA discloses the system of claim 3 further configured to track a rate of movements and to count a number of physical exercise routine repetitions (Shavit ‘505: Claim 18).

As to Claim 11, AAPA discloses the system of claim 3 further configured to determine a trainee weight and to calculate a resistance level in case of body weight-based training device (Shavit ‘505: Par. 310,405).

As to Claim 12, AAPA discloses the system of claim 1 further comprising:
a plurality of cameras or image sensors (Shavit ‘505: Par. 38-42; Shavit ‘413: Par 0754), 
a database containing at least one training routine information (Shavit ‘505: Claim 1),
and at least one user face recognition data (Shavit ‘413; Par 0754);
the enhanced training environment system configured to monitor and feedback the said training activity performance based on a method (Shavit et al ‘293: Col 3-5) comprising:
1. Calibrations of at least one of the plurality of cameras or image sensors and at least one of the motion and position sensors;
2. filtering the possible current users based on location and/or interaction with the users WCDs (Shavit ‘413: Par. 0315);

	4. identifying the training activity performed by the user using at least one of the said sensors or cameras and the said training routine information (Shavit ‘413: Par. 0010);
5. performing marker tracking of the said user, using the said plurality of cameras or image sensors (Shavit ‘413; Par 0159),
6. deducing the training activity attributes (Shavit ‘413; Par 1100);
7.  giving feedback to the user (Shavit ‘413: Par. 0010);
8. guiding the user to the next training routine and when the current training routine is done (Shavit ‘413; Par 0873);
9. repeating steps 2-8 as long as the training session is not done (Shavit et al ‘293: Col 3-5).

As to Claim 13, AAPA discloses the system of claim 12 further configured to calculate a number of burnt calories during the performance of the training routine (Shavit ‘505: Claim 19).

As to Claim 14, AAPA discloses the system of claim 12 further configured to track a rate of movements and to count a number of physical exercise routine repetitions (Shavit ‘505: Claim 18).

As to Claim 16, AAPA discloses the system of claim 4, where the training environment is not limited to outdoor gym environment, further configured to filter the Exercise Data Structures (EDS) based on at least one of:


As to Claim 17, AAPA discloses the system of claim 12 further configured to automatically change difficulty level in an exercise device (Shavit ‘505: Claim 20).

As to Claim 18, AAPA discloses the system of claim 12, further configured to produce a skeleton model of the user and/or plurality of training devices;
wherein the skeletal model includes at least a list of joints, each joint is a connection of two adjacent body parts (Shavit ‘505: Par. 406).


Claim Rejections - 35 USC § 103
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Watterson et al (US Patent 7,166,062) and Chien (US Patent Application Publication 2018/0157067).

AAPA discloses the system significantly as claimed, but does not disclose the at least one camera and/or image sensor, the said camera and/or image sensor configured to take images of at least one training device; the said database containing at least one reference image of the said training device; the said system further configured to compare the said reference image stored in the database, to a later taken image of the training device, to detect at least dissimilarities between these images; and based on the detected dissimilarities automatically identify failure or maintenance requirement; where the feedback is provided by at least one of a sound generating device, a speech generating device, a display, a touch screen, a mobile device.

Further, Chien teaches a similar quality control device for automatic optic inspection (Par. 0065).  In particular, Chien discloses equipment for inspecting and positioning a defect of a to-be-detected device based on an optical principle. When performing an automatic inspection, the AOI machine uses a camera to automatically scan the to-be-detected device, capture an image, compare the captured image data with qualified parameters stored in a database, determine a defective position by image processing, and display or mark the defective position by a monitor or an automatic mark respectively for subsequent repair by maintenance personnel.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of AAPA to include the feedback in case of failure or required maintenance as taught by Watterson et al triggered by the automatic optic inspection as taught by Chien as this would assist in the monitoring, notification, and subsequent required maintenance of exercise equipment in real time.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
A final rejection is intended to close the prosecution for an application. However, a final rejection is not the end of the road for a patent application. Applicants have multiple options (the most common listed below) when an application is under a final rejection.  Please note that this list is not exhaustive and the examiner again stresses the retention of a registered practitioner to secure the applicant's best interests.
1.	Request an interview with the examiner. (MPEP §713.09)
2.	File an after final response (MPEP §714.12, §714.13)
3.	File a Request for Continued Examination (RCE) under 37 CFR 1.114.  (See MPEP §706.07(h))
4.	File a Continuing Application under 35 USC 111(a) and 35 USC 120 (benefit of earlier filing date). (MPEP §201.03-§201.08)
5.	Appeal to the Patent Trial and Appeal Board (PTAB).  (MPEP §1200)
6.	Allow the case to go abandoned (MPEP §711).

A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:
http://www.uspto.gov/web/offices/pac/mpep/index.html
Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these in a scheduled telephonic interview.  Applicant is reminded that a final rejection sets a statutory period for response which is important and cannot be waived. Limited extra 
Note that unless the examiner reopens prosecution, applicant successfully removes all grounds of rejection otherwise places the application in condition for allowance, or applicant otherwise stops the running of the statutory period for response, the application will go abandoned as a matter of law after 6 months from the mailing of the final rejection. See MPEP §  711 and § 714.12-13.

Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/11/2022